       Case 1:21-cv-00258-JPW Document 1 Filed 02/11/21 Page 1 of 20




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

PENNSYLVANIA-AMERICAN WATER
COMPANY,

                  Plaintiff,

v.

THE 3M COMPANY (f/k/a Minnesota Mining
and Manufacturing, Co.); E.I. DUPONT DE
NEMOURS AND COMPANY; DUPONT DE
NEMOURS, INC. (F/K/A DOWDUPONT,
INC.); CORTEVA, INC.; THE CHEMOURS
COMPANY; THE CHEMOURS COMPANY
FC, LLC; DYNEON LLC; KIDDE-FENWAL,
                                          Civil Action No. ________
INC.; ANGUS FIRE; THE ANSUL
COMPANY; TYCO FIRE PRODUCTS LP;
CHEMGUARD, INC.; NATIONAL FOAM,
                                          NOTICE OF REMOVAL
INC.; BUCKEYE FIRE EQUIPMENT
COMPANY; BUCKEYE FIRE PROTECTION
                                          JURY TRIAL DEMANDED
COMPANY; RAYTHEON TECHNOLOGIES
CORPORATION; KIDDE PLC INC.; KIDDE
FIRE FIGHTING, INC.; CARRIER GLOBAL
CORPORATION; ANGUS FIRE ARMOUR
                                          Removed from the Court of Common
CORPORATION; CHUBB FIRE, LTD.;
                                          Pleas for Cumberland County,
UNITED TECHNOLOGIES CORPORATION;
                                          Pennsylvania
CIBA, INC.; DYNAX CORP.; CLARIANT
                                          Case No. 2020-03171
CORP.; ARCHROMA MANAGEMENT LLC;
ARKEMA INC.; CHEMDESIGN PRODUCTS,
INC.; AMEREX CORPORATION; AGC
CHEMICALS AMERICAS INC.;
CHEMICALS INC.; DEEPWATER
CHEMICALS, INC.; NATION FORD
CHEMICAL COMPANY; AAA
EMERGENCY SUPPLY CO., INC.;
WILLIAMS FIRE & HAZARD CONTROL,
INC.; E-ONE, INC. (f/k/a
Emergency One, Inc.); JOHN DOE
DEFENDANTS 1-50,

                  Defendants.




                                      1
            Case 1:21-cv-00258-JPW Document 1 Filed 02/11/21 Page 2 of 20




       Defendants Tyco Fire Products, LP (“Tyco”) and Chemguard, Inc. (“Chemguard”), by and

through undersigned counsel, hereby give notice of removal of this action, pursuant to 28 U.S.C.

§§ 1442(a)(1) and 1446, from the Court of Common Pleas of Cumberland County, Pennsylvania,

to the United States District Court for the Middle District of Pennsylvania. As grounds for

removal, Tyco and Chemguard state as follows:

                                PRELIMINARY STATEMENT

       1.       Plaintiff seeks to hold Tyco, Chemguard, and certain other Defendants liable based

in part on their alleged conduct in designing, manufacturing, and selling firefighting chemical

agents, aqueous film-forming foam (“AFFF”), which were developed for sale to the United States

military and others in accordance with the military’s rigorous specifications (“MilSpec AFFF”).

According to Plaintiff’s Complaint, potential sources of the AFFF that has allegedly caused

Plaintiff’s injuries include “airports” and “military facilities,” many (if not all) of which are

required by law to stock and use MilSpec AFFF. Accordingly, Tyco and Chemguard intend to

assert the federal “government contractor” defense in response to Plaintiff’s claims. Under the

federal officer removal statute, 28 U.S.C. § 1442(a)(1), Tyco and Chemguard are entitled to

remove this action in order to have their federal defense adjudicated in a federal forum. Such

removal “fulfills the federal officer removal statute’s purpose of protecting persons who, through

contractual relationships with the Government, perform jobs that the Government otherwise would

have performed.” Isaacson v. Dow Chem. Co., 517 F.3d 129, 133 (2d Cir. 2008).

                                        BACKGROUND

       2.       The Complaint in this action was filed on October 21, 2020, in the Court of

Common Pleas of Cumberland County, Pennsylvania, bearing Case No. 2020-03171. (Ex. A,

Complaint). Venue is proper in this Court pursuant to 28 U.S.C. §§ 118(b) and 1441(a) because



                                                2
            Case 1:21-cv-00258-JPW Document 1 Filed 02/11/21 Page 3 of 20




the Court of Common Pleas of Cumberland County, Pennsylvania, is located within the Middle

District of Pennsylvania.

       3.       Tyco and Chemguard have not yet been served with the Complaint, and there have

been no further proceedings in this action in the Court of Common Pleas of Cumberland County,

Pennsylvania.

       4.       Tyco and Chemguard are not required to notify or obtain the consent of any other

Defendant in this action in order to remove Plaintiff’s action as a whole under § 1442(a)(1). See,

e.g., Durham v. Lockheed Martin Corp., 445 F.3d 1247, 1253 (9th Cir. 2006); Linden v. Chase

Manhattan Corp., No. 99 Civ. 3970(LLS), 1999 WL 518836, at *1 (S.D.N.Y. July 21, 1999);

Torres v. CBS News, 854 F. Supp. 245, 246 n.2 (S.D.N.Y. 1994).

       5.       Plaintiff alleges that it owns and operates 67 public water supply systems located

in the Commonwealth of Pennsylvania that are supplied by over 100 active groundwater wells.

(Compl. ¶¶ 1, 7-8.) Plaintiff generally alleges that Defendants (including Tyco and Chemguard)

have manufactured, marketed, and/or sold products, including AFFF products, containing per- and

polyfluoroalkyl substances (“PFAS”), including for example perfluorooctane sulfonate (“PFOS”),

perfluorooctanoic acid (“PFOA”), and/or compounds that degrade into those chemicals, which

products were used or discharged at various sites throughout the Commonwealth of Pennsylvania,

including airports and military facilities. (Compl. ¶¶ 1, 3). Plaintiff further alleges that these

chemicals have contaminated its drinking water supply and the ground and surface waters that

serve as sources for its drinking water supply. (Id. ¶ 1).

       6.       Plaintiff asserts claims for strict liability (id. ¶¶ 88–93), strict liability – failure to

warn (id. ¶¶ 94–100), strict liability – design defect (id. ¶¶ 101–1009), negligence (id. ¶¶ 110–

116), private nuisance (id. ¶¶ 117–121), public nuisance (id. ¶¶ 122–127), and violations of the



                                                    3
            Case 1:21-cv-00258-JPW Document 1 Filed 02/11/21 Page 4 of 20




Pennsylvania Uniform Fraudulent Transfer Act (id. ¶¶ 128–138). Plaintiff seeks compensatory

damages for the costs of removing PFAS and investigating PFAS discharges. (Id., p. 27.)

       7.       Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal is being served

upon counsel for Plaintiff and a copy is being filed with the Clerk of the Court of Common Pleas

of Cumberland County, Pennsylvania.

       8.       By filing a Notice of Removal in this matter, Tyco and Chemguard do not waive

the rights of any Defendant to object to service of process, the sufficiency of process, jurisdiction

over the person, or venue; and Tyco and Chemguard specifically reserve the rights of all

Defendants to assert any defenses and/or objections to which they may be entitled.

       9.       Tyco and Chemguard reserve the right to amend or supplement this Notice of

Removal.

       10.      If any question arises as to the propriety of the removal of this action, Tyco and

Chemguard request the opportunity to present a brief and oral argument in support of removal.

                    REMOVAL IS PROPER UNDER THE FEDERAL
                  OFFICER REMOVAL STATUTE, 28 U.S.C. § 1442(a)(1)

       11.      Removal here is proper under 28 U.S.C. § 1442(a)(1), which provides for removal

when a defendant is sued for acts undertaken at the direction of a federal officer. Removal is

appropriate under this provision where the removing defendant establishes that: “(a) it is a ‘person’

within the meaning of the statute; (b) there is a causal nexus between its actions, taken pursuant to

a federal officer’s directions, and plaintiff’s claims; and (c) it can assert a ‘colorable federal

defense.’” Durham, 445 F.3d at 1251; see also Mesa v. California, 489 U.S. 121, 124–25, 129–

31, 133–35 (1989); Cuomo v. Crane Co., 771 F.3d 113, 115 (2d Cir. 2014); Bennett v. MIS Corp.,

607 F.3d 1076, 1085 (6th Cir. 2010); Isaacson, 517 F.3d at 135.




                                                 4
         Case 1:21-cv-00258-JPW Document 1 Filed 02/11/21 Page 5 of 20




       12.     Removal rights under the federal officer removal statute, 28 U.S.C. § 1442, are

much broader than under the general removal statute, 28 U.S.C. § 1441. Suits against defendants

acting on behalf of federal officers “may be removed despite the nonfederal cast of the complaint;

the federal-question element is met if the defense depends on federal law.” Jefferson County v.

Acker, 527 U.S. 423, 431 (1999). This is because § 1442 protects “the government’s need to

provide a federal forum for its officers and those who are ‘acting under’ a federal office.” Albrecht

v. A.O. Smith Water Prods., No. 11 Civ. 5990(BSJ), 2011 WL 5109532, at *3 (S.D.N.Y. Oct. 21,

2011) (citation omitted). This important federal policy “should not be frustrated by a narrow,

grudging interpretation of [§] 1442(a)(1).” Willingham v. Morgan, 395 U.S. 402, 407 (1969); see

Durham, 445 F.3d at 1252. To the contrary, § 1442 as a whole must be “liberally construe[d]” in

favor of removal. Papp v. Fore-Kast Sales Co., 842 F.3d 805, 812 (3d Cir. 2016) (alterations in

original) (internal quotation marks omitted).

       13.     All requirements for removal under § 1442(a)(1) are satisfied here. See, e.g., Ayo

v. 3M Co., No. 18-CV-0373(JS)(AYS), 2018 WL 4781145 (E.D.N.Y. Sept. 30, 2018) (denying

motion to remand and finding that federal officer removal was proper in case against Tyco,

Chemguard, and other manufacturers of AFFF). In fact, in cases quite similar to this one, the judge

overseeing the In re Aqueous Film-Forming Foams Products Liability Litigation multi-district

litigation has found several times that removal under § 1442 was proper. See Order, In re Aqueous

Film-Forming Foams Products Liability Litigation, MDL No. 2:18-mn-2873-RMG, ECF. No. 103

(D.S.C. May 24, 2019) (“MDL Order 1”) at 3–6 (removal requirements satisfied because Tyco

demonstrated that it manufactured AFFF under the guidance of the U.S. military); Order, In re

Aqueous Film-Forming Foams Products Liability Litigation, MDL No. 2:18-mn-2873-RMG,

ECF. No. 320 (D.S.C. Sept. 27, 2019) (“MDL Order 2”) at 3–5 (removal requirements satisfied



                                                 5
           Case 1:21-cv-00258-JPW Document 1 Filed 02/11/21 Page 6 of 20




where plaintiff’s claims based in part on AFFF use at Part 139 airport); Order, In re Aqueous Film-

Forming Foams Products Liability Litigation, MDL No. 2:18-mn-2873-RMG, ECF. No. 325

(D.S.C. Oct. 1, 2019) (“MDL Order 3”) at 3–6 (same). Given its experience with the claims and

defenses in AFFF litigation, the MDL Court’s holdings clearly demonstrate that this case, too, is

properly removed to federal court.1

A.     MilSpec AFFF

       14.       Since the 1960s, the United States military has used MilSpec AFFF on military

bases, airfields, and Navy ships—settings where fuel fires are inevitable and potentially

devastating—to train its personnel, put out fires, save lives, and protect property. Indeed, the

United States Naval Research Laboratory developed AFFF with assistance from industry

participants, and its researchers were granted the first AFFF patent in 1966.2 Decades later, the

Naval Research Laboratory described the development of AFFF as “one of the most far-reaching

benefits to worldwide aviation safety.”3

       15.       The manufacture and sale of MilSpec AFFF is governed by rigorous military

specifications created and administered by Naval Sea Systems Command.                   The applicable

specification, Mil-F-24385, was first promulgated in 1969, and has been revised a number of times

since then.4 All MilSpec AFFF products must be qualified for listing on the applicable Qualified

Products List prior to military procurement. Prior to such listing, a manufacturer’s products are




       1
           Following removal, Tyco and Chemguard intend to designate this action for transfer to the MDL.
       2
           U.S. Patent No. 3,258,423 (filed Sept. 4, 1963; published June 28, 1966).
       3
          U.S. Navy, NRL/MR/1001--06-8951, The U.S. Naval Research Laboratory (1923–2005):
Fulfilling the Roosevelts’ Vision for American Naval Power 37 (2006) (“Fulfilling the Roosevelts’
Vision”), http://bit.ly/2mujJds.
       4
           The 1969 MilSpec and all its revisions and amendments through April 2020 are available at
https://tinyurl.com/yxwotjpg.

                                                     6
            Case 1:21-cv-00258-JPW Document 1 Filed 02/11/21 Page 7 of 20




examined, tested, and approved to be in conformance with specification requirements.5 The

MilSpec designates Naval Sea Systems Command as the agency responsible for applying these

criteria and determining whether AFFF products satisfy the MilSpec’s requirements. After a

product is added to the Qualified Products List, “[c]riteria for retention of qualification are applied

on a periodic basis to ensure continued integrity of the qualification status.”6 Naval Sea Systems

Command reserves the right to perform any of the quality assurance inspections set forth in the

specification where such inspections are deemed necessary to ensure supplies and services

conform to prescribed requirements.

       16.        From its inception until very recently, the MilSpec included the express

requirement that MilSpec AFFF contain “fluorocarbon surfactants.” All fluorocarbon surfactants

are PFAS, and that category includes PFOA, PFOS, and their chemical precursors—the very

compounds at issue in the Complaint here. This requirement has been in force for virtually the

entire time period at issue in the Complaint. And although in 2019 the MilSpec removed the

modifier “fluorocarbon” from “surfactants,” it expressly states that “the DoD intends to acquire

and use AFFF with the lowest demonstrable concentrations of . . . PFOS and PFOA” “[i]n the short

term.” PFOA or PFOS are unavoidably present at some concentrations in fluorocarbon surfactants,

and the current MilSpec expressly contemplates that AFFF formulations will contain PFOA and

PFOS (subject to recently imposed limits).

       17.        So-called “Part 139” airports are those serving scheduled passenger flights by nine

passenger (or larger) aircraft or unscheduled passenger flights by 31 passenger (or larger) aircraft.

See 14 C.F.R. § 139.1 (2019). The federal government requires Part 139 airports to use MilSpec


       5
             Dep’t of Defense       SD-6,   Provisions   Governing   Qualification   1   (Feb.   2014),
https://tinyurl.com/y5asm5bw.
       6
           Id. at 1.

                                                   7
            Case 1:21-cv-00258-JPW Document 1 Filed 02/11/21 Page 8 of 20




AFFF. On July 8, 2004, the FAA issued Advisory Circular 150/5210-6D, which stated that “AFFF

agents [used by Part 139 airports] must meet the requirements of Mil-F-24385F.”7 Although the

preamble indicated that the circular was for guidance only, on February 8, 2006, the FAA issued

a CertAlert clarifying that the MilSpec AFFF requirement was, in fact, mandatory and that “[a]ny

AFFF purchased after July 1, 2006 by an airport operator certified under Part 139 must meet [Mil-

F-24385F].”8 The FAA explained:

                 There are several reasons for this requirement. First of all, AFFF
                 has to be compatible when mixed. AFFF manufactured by different
                 manufacturers, although meeting the UL 162 standard, may not be
                 compatible. AFFF meeting the Military Specification will always
                 be compatible with other Military Specification AFFF no matter the
                 manufacturer. Second, AFFF meeting the military specification
                 requires less agent than AFFF meeting UL 162 to extinguish the
                 same size fire. Finally, the requirement to use Mil Spec is in concert
                 with the National Fire Protection Association National Fire Code
                 403, paragraph 5.1.2.1.9

       18.       On September 1, 2016, the FAA issued a superseding CertAlert, which reiterated

that “Airport operators must ensure any AFFF purchased after July 1, 2006, meets Mil-Spec

standards.”10 Thus, from July 1, 2006 to present, airport operators holding an FAA Airport

Operating Certificate have been required to purchase MilSpec AFFF for use.

       19.       Plaintiff alleges that its water supply has been contaminated by PFAS, including

PFOA and PFOS, and that this contamination stems in part from the use of Defendants’ AFFF

products at “airports, fire-fighting training centers, fire-fighting location, and military facilities




       7
           See Advisory Circular 150/5210-6D at 4, Chapter 6, https://tinyurl.com/yxpk87ky.
       8
          See DOT/FAA/TC-14/22, Impact of Alternative Fuels Present in Airports on Aircraft Rescue and
Firefighting Response at 25–26 (Aug. 2014), https://tinyurl.com/rt35dgp.
       9
           Id.
       10
         Federal Aviation Administration, Cert Alert No. 16-05: Update on Mil-Spec Aqueous Film
Forming Foam (AFFF) at 2 (Sept. 1, 2016), https://tinyurl.com/ya5pvbkh.

                                                    8
              Case 1:21-cv-00258-JPW Document 1 Filed 02/11/21 Page 9 of 20




throughout the Commonwealth of Pennsylvania.” (Compl. ¶¶ 1–3 (emphases added); see also id.

¶ 12.)

         20.      Upon information and belief, any AFFF used at “military facilities” throughout the

Commonwealth was MilSpec AFFF.

         21.      Upon information and belief, one or more of the sixteen Part 139 airports located

throughout the Commonwealth11 are potential sources of the alleged PFAS contamination that

gives rise to Plaintiff’s claims. Upon information and belief, MilSpec AFFF has been used and

released into the environment at these airports since at least 2006.

B.       All the Requirements of 28 U.S.C. § 1442(a)(1) Are Satisfied

                  1.     The “Person” Requirement Is Satisfied

         22.      The first requirement for removal under the federal officer removal statute is

satisfied here because Tyco (a limited partnership) and Chemguard (a corporation) are “persons”

under the statute.      For purposes of § 1442(a)(1), the term “person” includes “companies,

associations, firms, [and] partnerships.” Papp, 842 F.3d at 812 (quoting 1 U.S.C. § 1); see Bennett,

607 F.3d at 1085 (concluding that a non-natural entity is a “person” for purposes of § 1442(a)(1));

Isaacson, 517 F.3d at 135–36 (same).

                  2.     The “Acting Under” Requirement Is Satisfied

         23.      The second requirement (“acting under” a federal officer) is satisfied when an entity

assists or helps carry out the duties or tasks of a federal officer. Isaacson, 517 F.3d at 137 (internal

quotation marks omitted). “The words ‘acting under’ are to be interpreted broadly.” Id. at 136

(citation omitted). Federal courts “have explicitly rejected the notion that a defendant could only




         11
              See     Part      139     Airport     Certification       Status    List,   available   at
https://www.faa.gov/airports/airport_safety/part139_cert/ (last visited 1/20/2021).

                                                     9
         Case 1:21-cv-00258-JPW Document 1 Filed 02/11/21 Page 10 of 20




be ‘acting under’ a federal officer if the complained-of conduct was done at the specific behest of

the federal officer or agency.” Papp, 842 F.3d at 813.

       24.        The requirement is met here because Plaintiff’s claims, at least in part, challenge

Tyco’s and Chemguard’s alleged conduct in providing vital products “that, in the absence of

Defendants, the Government would have had to produce itself.” Isaacson, 517 F.3d at 137.

MilSpec AFFF is a mission critical military and aviation safety product that, without the support

of private contractors, the government would have to produce for itself. See Ayo, 2018 WL

4781145, at *9 (describing MilSpec AFFF as a “mission-critical” and “life-saving product” used

by all branches of the U.S. armed forces and NATO members) (internal quotation marks omitted);

cf. Isaacson, 517 F.3d at 137. The Naval Research Laboratory states that, “[a]lthough [it] was

responsible for the original concepts and formulations, it was necessary to elicit the aid of the

chemical industry to synthesize the fluorinated intermediates and agents to achieve improvements

in formulations.”12 Accordingly, the military has long depended upon outside contractors like

Tyco and Chemguard to develop and supply AFFF. See Ayo, 2018 WL 4781145, at *8–9 (holding

that Tyco, Chemguard, and other AFFF manufacturers were “acting under” a federal officer in

connection with the manufacture and sale of MilSpec AFFF); see also MDL Order 1 at 3–6

(finding that the “acting under” requirement was satisfied because Tyco demonstrated that it was

manufacturing AFFF under the guidance of the U.S. military); MDL Order 2 at 3–5 (same for

AFFF used at Part 139 airport); MDL Order 3 at 3–6 (same). If Tyco, Chemguard, and other

manufacturers did not provide MilSpec AFFF for use at military installations and Part 139 airports,

the government would have to manufacture and provide the product itself.




       12
            Fulfilling the Roosevelts’ Vision at 37.

                                                       10
         Case 1:21-cv-00258-JPW Document 1 Filed 02/11/21 Page 11 of 20




        25.       In designing, manufacturing, and supplying the MilSpec AFFF products at issue,

Tyco and Chemguard acted under the direction and control of one or more federal officers.

Specifically, Tyco and Chemguard acted in accordance with detailed specifications, promulgated

by Naval Sea Systems Command, that govern AFFF formulation, performance, testing, storage,

inspection, packaging, and labeling. Further, the AFFF products in question were subject to

various tests by the United States Navy before and after being approved for use by the military and

for inclusion on the Qualified Products List maintained by the United States Department of

Defense.13

                  3.      The Causation Requirement Is Satisfied

        26.       The third requirement, that a defendant’s actions were taken “under color of federal

office . . . has come to be known as the causation requirement.” Isaacson, 517 F.3d at 137

(alteration, citation, and internal quotation marks omitted). Like the “acting under” requirement,

“[t]he hurdle erected by this requirement is quite low.” Id. Courts “credit Defendants’ theory of

the case when determining whether [this] causal connection exists.” Id.14

        27.       “To show causation, Defendants must only establish that the act that is the subject

of Plaintiffs’ attack . . . occurred while Defendants were performing their official duties.”

Isaacson, 517 F.3d at 137–38. Here, the Plaintiff’s claims arise in part from Tyco’s and

Chemguard’s production and sale of AFFF manufactured to military specifications for use at

military facilities and Part 139 airports throughout the Commonwealth. Plaintiff alleges in part

that the PFAS in this AFFF is the source of its injury. Tyco and Chemguard contend that the use




        13
             See Dep’t of Defense, SD-6, at 1.
        14
           The “acting under” and “under color of” prongs overlap. Both “are satisfied if the actions subject
to suit resulted directly from government specifications or direction.” Albrecht, 2011 WL 5109532, at *5.

                                                     11
         Case 1:21-cv-00258-JPW Document 1 Filed 02/11/21 Page 12 of 20




of such chemicals in MilSpec AFFF was required by military specifications. The conflict is

apparent: MilSpec AFFF was developed by Tyco, Chemguard, and other manufacturers to meet

specifications established by the Department of Defense. Military installations and Part 139

airports are required to employ MilSpec AFFF. The design choices Plaintiff is attempting to

impose via state tort law would create a conflict in which Tyco and Chemguard could not

comply with both the MilSpec and the purported state-prescribed duty of care. See Boyle v.

United Techs. Corp., 487 U.S. 500, 509 (1988); see also Ayo, 2018 WL 4781145, at *9 (“[T]here

is evidence of a ‘casual connection’ between the use of PFCs in AFFF and the design and

manufacture of AFFF for the government.”); MDL Order 1 at 5–6 (“Here, [Plaintiff]’s claims

arise out of use of AFFF products that it claims Tyco manufactured and sold, and for which the

U.S. military imposes MilSpec standards. The Court . . . finds that the causation element of

federal officer removal is satisfied here.”); MDL Order 2 at 5 (finding the causation element of

federal officer removal satisfied where Tyco/Chemguard’s AFFF products, “for which the

military imposes MilSpec standards,” were used at several Part 139 airports); MDL Order 3 at 5–

6 (same as to MilSpec AFFF used at a single airport).

               4.      The “Colorable Federal Defense” Requirement Is Satisfied

       28.     The fourth requirement (“colorable federal defense”) is satisfied by Tyco’s and

Chemguard’s assertion of the government contractor defense.

       29.     At the removal stage, a defendant need only show that its government contractor

defense is colorable; that is, “that the defense was ‘legitimate and [could] reasonably be asserted,

given the facts presented and the current law.’” Papp, 842 F.3d at 815 (alteration in original)

(citation omitted). “A ‘defendant need not win his case before he can have it removed.’” Id.

(quoting Willingham, 395 U.S. at 407); see also Bennett, 607 F.3d at 1089 (“[A] colorable federal

defense need only be plausible . . . [and] a district court is not required to determine its validity at
                                                  12
         Case 1:21-cv-00258-JPW Document 1 Filed 02/11/21 Page 13 of 20




the time of removal.”) (internal citation omitted); Isaacson, 517 F.3d at 139 (“To be ‘colorable,’

the defense need not be ‘clearly sustainable,’ as the purpose of the statute is to secure that the

validity of the defense will be tried in federal court.”) (citation omitted). At the removal stage, the

inquiry “is purely jurisdictional, and neither the parties nor the district courts should be required

to engage in fact-intensive motion practice, pre-discovery, to determine the threshold jurisdictional

issue.” Crane Co., 771 F.3d at 116.15 Moreover, “this inquiry is undertaken whilst viewing the

facts in the light most favorable to Defendants.” Hagen v. Benjamin Foster Co., 739 F. Supp. 2d

770, 783–84 (E.D. Pa. 2010). “Precisely in those cases where a plaintiff challenges the factual

sufficiency of the defendant’s defense, the defendant should ‘have the opportunity to present [his]

version of the facts to a federal, not a state, court.’” Crane Co., 771 F.3d at 116 (alteration in

original) (citation omitted); see also Bennett, 607 F.3d at 1090–91.

        30.     Under the government contractor defense, the defendant is not liable for alleged

defects or negligence with respect to military equipment or supplies “when (1) the United States

approved reasonably precise specifications; (2) the equipment conformed to those specifications;

and (3) the supplier warned the United States about the dangers in the use of the equipment that

were known to the supplier but not to the United States.” Boyle, 487 U.S. at 512.

        31.     Tyco and Chemguard have satisfied these elements for purposes of removal. As

discussed above, Naval Sea Systems Command approved reasonably precise specifications,

governing MilSpec AFFF formulation, performance, testing, storage, inspection, packaging, and

labeling. Tyco’s and Chemguard’s products appeared on the DOD Qualified Products List, which




        15
           See also Kraus v. Alcatel-Lucent, No. 18-2119, 2018 WL 3585088, at *2 (E.D. Pa. July 25, 2018)
(“A court does not ‘determine credibility, weigh the quantum of evidence or discredit the source of the
defense’ at this stage. Instead, [the court] only determine[s] whether there are sufficient facts alleged to
raise a colorable defense.”) (internal citation omitted).

                                                    13
         Case 1:21-cv-00258-JPW Document 1 Filed 02/11/21 Page 14 of 20




could have happened only if Naval Sea Systems Command had first determined that they

conformed to the MilSpec. See Ayo, 2018 WL 4781145, at *13 (“[T]here is colorable evidence

that Manufacturing Defendants’ Mil-Spec AFFF is not a stock product and that the government

approved reasonably precise specifications requiring them to use PFCs, including PFOS and

PFOA, in their products.”); see also id. (“There is also colorable evidence … that Manufacturing

Defendants’ AFFF products conformed to the government’s reasonably precise specifications.”);

MDL Order 1 at 5 (finding Tyco demonstrated a colorable defense “where it contends that its

AFFF products were manufactured according to the U.S. military’s MilSpec specifications”);

MDL Order 2 at 4 (same, as to Tyco/Chemguard); MDL Order 3 at 5 (same, as to

Tyco/Chemguard).

        32.     Moreover, the government was adequately informed regarding alleged product-

related “dangers,” Boyle, 487 U.S. at 512, to exercise its discretionary authority in specifying and

procuring MilSpec AFFF. The military specifications have long included testing protocols and

requirements for toxicity, chemical oxygen, and biological demand. Indeed, it is clear that the

United States has long understood that AFFF can contain PFAS and may contain or break down

into PFOS and/or PFOA; that AFFF constituents can migrate through the soil and potentially reach

groundwater; and that it has been reported that this may raise environmental or health issues.16 For

example, as early as October 1980, a report supported by the U.S. Navy Civil Engineering

Laboratory, U.S. Air Force Engineering Service Center, and the U.S. Army Medical Research and

Development Command stated that AFFF contained fluorocarbons and that “[a]ll of the

constituents resulting from fire fighting exercises are considered to have adverse effects



        16
           See, e.g., EPA, Revised Draft Hazard Assessment of Perfluorooctanoic Acid and its Salts, at 1–
6 (Nov. 4, 2002) (excerpt).

                                                   14
            Case 1:21-cv-00258-JPW Document 1 Filed 02/11/21 Page 15 of 20




environmentally.”17 More recently, in a November 2017 report to Congress, the Department of

Defense acknowledged the concerns raised by the EPA regarding PFOS and PFOA. Nonetheless,

it still described AFFF containing PFOS or PFOA as a “mission critical product [that] saves lives

and protects assets by quickly extinguishing petroleum-based fires.”18 Indeed, Naval Sea Systems

Command continues to require that MilSpec AFFF contain “surfactants,” and recognizes that

PFAS, including PFOS and PFOA, will be present (subject to recently imposed limits for PFOS

and PFOA) in AFFF formulations. See Ayo, 2018 WL 4781145, at *12 (“That the DoD knows of

the alleged risks of PFC-based AFFF products but continues to purchase them supports the position

that the government approved reasonably precise specifications for the claimed defective

design.”); MDL Order 1 at 5 (“As to whether Tyco adequately informed the U.S. military of

dangers associated with its AFFF products of which the military was not already aware, Tyco

points to materials such as a November 2017 Department of Defense report to Congress, in which

the agency acknowledged the [EPA]’s stated concerns with PFOS/PFOA in drinking water . . . .”).

        33.       At minimum, these facts constitute colorable evidence that Naval Sea Systems

Command “made a discretionary determination” regarding the formulation of MilSpec AFFF after

weighing the fire-suppression benefits against the alleged risks. See Twinam v. Dow Chem. Co.

(In re “Agent Orange” Prod. Liab. Litig.), 517 F.3d 76, 90 (2d Cir. 2008); see also Albrecht, 2011

WL 5109532, at *5 (“A defendant is not required to warn the government where ‘the government

knew as much or more than the defendant contractor about the hazards of the product.’”) (citation

omitted). Where, as here, the government has exercised “discretionary authority over areas of


        17
          See Edward S. K. Chian et al., Membrane Treatment of Aqueous Film Forming Foam (AFFF)
Wastes      for      Recovery         of     Its     Active Ingredients    1     (Oct.    1980),
http://www.dtic.mil/dtic/tr/fulltext/u2/a136612.pdf.
        18
             Dep’t of Defense, Aqueous Film Forming Foam Report to Congress 1–2 (Oct. 2017) (pub. Nov.
3, 2017).

                                                   15
        Case 1:21-cv-00258-JPW Document 1 Filed 02/11/21 Page 16 of 20




significant federal interest such as military procurement,” the government contractor defense

applies. In re “Agent Orange” Prod. Liab. Litig., 517 F.3d at 89–90; see also Ayo, 2018 WL

4781145, at *13.

       WHEREFORE, Tyco and Chemguard hereby remove this action from the Court of

Common Pleas of Cumberland County, Pennsylvania.

       Dated: February 11, 2021           Respectfully submitted,

                                           /s/ Mark A. Aronchick
                                          Mark A. Aronchick
                                          Jason A. Levine (petition for admission
                                          forthcoming)
                                          HANGLEY ARONCHICK SEGAL PUDLIN &
                                          SCHILLER
                                          One Logan Square, 27th Floor
                                          Philadelphia, Pennsylvania 19103
                                          Telephone: (215) 496-7060
                                          Facsimile: (215) 568-0300

                                          Counsel for Tyco Fire Products, LP &
                                          Chemguard, Inc.




                                             16
        Case 1:21-cv-00258-JPW Document 1 Filed 02/11/21 Page 17 of 20




                    CERTIFICATION AND CERTIFICATE OF SERVICE

       I hereby certify that on the 11th day of February, 2021, the foregoing Notice of Removal

was served by U.S. mail and electronic mail on the following:

 Elizabeth Rose Triscari                           E I DUPONT DE NEMOURS AND
 Pennsylvania-American Water Company 852           COMPANY
 Wesley Drive                                      D13030
 Mechanicsburg, PA 17055                           1007 Market Street
 Elizabeth.triscari@amwater.com                    Wilmington, DE 19898
                                                   derickson@shb.com
 T. Roe Frazer II                                  dbdwerlkotte@shb.com
 Trey Frazer                                       mrushton@shb.com
 FRAZER PLC                                        (By email only, per agreement with counsel)
 30 Burton Hills Boulevard, Suite 450 Nashville,
 Tennessee 37215
 roe@frazer.law
 trey@frazer.law

 Christiaan A. Marcum
 RICHARDSON, PATRICK, WESTBROOK, &
 BRICKMAN LLC 1037 Chuck Dawley Blvd.,
 Bldg. A Mount Pleasant, SC 29464
 cmarcum@rpwb.com
 Counsel for Pennsylvania-American Water
 Company

 DUPONT DE NEMOURS INC.                            CORTEVA INC.
 1999 Bryan Street, Suite 900                      974 Centre Road
 Dallas, TX 75201                                  Chestnut Run Plaza
 dupont@bartlitbeck.com                            New Castle, DE 19805
 (By email only, per agreement with counsel)       dupont@bartlitbeck.com
                                                   (By email only, per agreement with counsel)

 THE CHEMOURS COMPANY and THE                      DYNEON LLC
 CHEMOURS COMPANY FC LLC                           3M Corporate Headquarters
 400 E. Court Avenue                               St. Paul, MN 55144
 De Moines, IA 50309
 derickson@shb.com
 dbdwerlkotte@shb.com
 mrushton@shb.com
 (By email only, per agreement with counsel)
       Case 1:21-cv-00258-JPW Document 1 Filed 02/11/21 Page 18 of 20




KIDDE FENWAL INC.                                   THE ANSUL COMPANY
400 Main Street                                     c/o CT Corp. Sys.
Ashland, MA 01721                                   123 Broad Street
kbensten@daypitney.com                              Philadelphia, PA 19109
jihandler@daypitney.com
(By email only, per agreement with counsel)

BUCKEYE FIRE EQUIPMENT CO. and                      NATIONAL FOAM INC.
BUCKEYE FIRE PROTECTION COMPANY                     150 Gordon Drive
110 Kings Road                                      Lionville, PA 19353
Kings Mountain, NC 28026                            smithkei@gtlaw.com
mcarpenter@gastonlegal.com                          (By email only, per agreement with counsel)
(By email only, per agreement with counsel)

THE 3M COMPANY                                      ANGUS FIRE and ANGUS FIRE ARMOUR
3M Center                                           CORPORATION
Building 224-5N4                                    141 Junny Road
St. Paul, MN 55144                                  Angier, NC 27501
 srashid@mayerbrown.con
 rbulger@mayerbrown.com
 dring@mayerbrown.com
talfermann@mayerbrown.com
(By email only, per agreement with counsel)

UNITED TECHNOLOGIES CORPORATION                     RAYTHEON TECHNOLOGIES
10 Farm Springs Road                                CORPORATION
Farmington, CT 06032                                Corporation Trust Center
jihandler@daypitney.com                             1209 Orange Street
kbensten@daypitney.com                              Wilmington, DE 19801
(By email only, per agreement with counsel)         jihandler@daypitney.com
                                                    kbensten@daypitney.com
                                                    (By email only, per agreement with counsel)

KIDDE PLC INC.                                      KIDDE FIRE FIGHTING INC.
One Carrier Place                                   400 Main Street
Farmington, CT 06034                                Ashland, MA 01721
                                                    jihandler@daypitney.com
                                                    kbensten@daypitney.com
                                                    (By email only, per agreement with counsel)

CARRIER GLOBAL CORPORATION                          CHUBB FIRE LTD
13995 Pasteur Boulevard                             Littleton Road
Palm Beach Gardens, FL 33418                        Ashford, Middlesex TW15 1TZ
jihandler@daypitney.com                             jihandler@daypitney.com
kbensten@daypitney.com                              kbensten@daypitney.com
(By email only, per agreement with counsel)         (By email only, per agreement with counsel)



                                              -2-
       Case 1:21-cv-00258-JPW Document 1 Filed 02/11/21 Page 19 of 20




CIBA INC.                                           CLARIANT CORP.
Corporation Trust Center                            4000 Monroe Road
1209 Orange Street                                  Charlotte, NC 28295
Wilmington, DE 19801                                charlesraynal@parkerpoe.com
 matt.holian@us.dlapiper.com                        melaniedubis@parkerpoe.com
john.wellschlager@dlapiper.com                      (By email only, per agreement with counsel)
(By email only, per agreement with counsel)

DYNAX CORP.                                         ARCHROMA MANAGEMENT LLC
4000 Monroe Road                                    Neuhofstrasse 11
Charlotte, NC 28205                                 Reinach, 4153
kwarner@smithlaw.com                                charlesraynal@parkerpoe.com
cbrinson@smithlaw.com                               melaniedubis@parkerpoe.com
aries@smithlaw.com                                  (By email only, per agreement with counsel)
(By email only, per agreement with counsel)

ARKEMA INC.                                         CHEMDESIGN PRODUCTS INC.
900 1st Avenue                                      2 Stanton Street
King of Prussia, PA 19496                           Marinette, WI 54143
meaton@sidley.com                                   jblakley@grsm.com
(By email only, per agreement with counsel)         (By email only, per agreement with counsel)

AMEREX CORPORATION                                  AGC CHEMICALS AMERICAS INC.
7595 Gadsden Highway                                55 E. Uwchlan Avenue
Trussville, AL 35173                                Suite 201
nboos@maynardcooper.com                             Exton, PA 19341
bday@maynardcooper.com                               pcondron@crowell.com
cporter@maynardcooper.com                            czatz@crowell.com
mdunn@maynardcooper.com                             laradi@crowell.com
mshabpareh@maynardcooper.com                        (By email only, per agreement with counsel)
nlau@maynardcooper.com
(By email only, per agreement with counsel)

CHEMICALS INC.                                      DEEPWATER CHEMICALS INC.
12321 Hatcherville Road                             196122 E. County Road 40
Baytown, TX 77521                                   Woodward, OK 73801
jparker@goldbergsegalla.com                         kurt.weaver@wbd-us.com
otwaddell@goldbergsegalla.com                       (By email only, per agreement with counsel)
(By email only, per agreement with counsel)
AAA EMERGENCY SUPPLY CO. INC.                       WILLIAMS FIRE & HAZARD CONTROL
635 North Broadway                                  INC.
White Plains, NY 10603                              9605 Richard Wycoff
                                                    Port Arthur, TX 77640

NATION FORD CHEMICAL COMPANY                        E-ONE INC.
2300 Banks Street                                   1601 SW 37th Avenue



                                              -3-
       Case 1:21-cv-00258-JPW Document 1 Filed 02/11/21 Page 20 of 20




Fort Mill, SC 29715                                 Oscala, FL 34474
eware@williamsmullen.com                            aupshaw@mwe.com
(By email only, per agreement with counsel)         jpardo@mwe.com
                                                    malvarez@mwe.com
                                                    (By email only, per agreement with counsel)



                                                     /s/ Mark A. Aronchick
                                                    Mark A. Aronchick




                                              -4-
